08/10/2020



                                                                                Case Number: DA 20-0157




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    DA 20-0157
STATE OF MONTANA

CHRISTINE L. MULGREW

            Petitioner and Appellee,

      and

THOMAS D. MULGREW

            Respondent and Appellant


                                       ORDER

      Upon consideration of Petitioner and Appellee’s motion for extension of
time, and good cause appearing therefore,
      IT IS HEREBY ORDERED that Petitioner and Appellee is granted an
extension of time to and including September 9, 2020, within which to prepare,
file, and serve her opening brief on appeal.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                         August 10 2020